DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claim 1, 2, 15, 16, 21 and 22 have been amended.
Claims 26-29 are new.
Currently, claims 1-29 are pending and being considered for examination.
Response to Arguments
Applicant’s arguments, see pgs. 10-14, filed 11/12/2021, with respect to claims 1-5, 10 and 14-25 have been fully considered and are persuasive.  The rejection of claims 1-5, 10 and 14-25 has been withdrawn. 
Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or make obvious the device of claim 1, including each of the limitations and specifically  a routing layer, the routing layer comprising a dielectric layer; a stiffener above the routing layer, the stiffener comprising an opening; and a conductive line on the routing layer, the conductive line comprising a first portion and a second portion continuous along a length, the first portion having a first width, the second portion having a second width different than the first width, for the same reasons as mentioned on pgs. 11-12 of Applicant remarks filed on 11/12/2021.			Claim 15 is allowable for essentially the same reasons as mentioned for claim 1 Claim 21 is allowable for essentially the same reasons as mentioned for claim 1 above.												The prior art of record does not anticipate or make obvious the device of claim 26, including each of the limitations and specifically wherein a pitch between the two adjacent conductive lines is a function of a difference between the first width and the second width, for the same reasons as mentioned for claim 6 in the previous office action mailed on 08/20/2021.
The prior art of record does not anticipate or make obvious the method of claim 27, including each of the limitations and specifically wherein a pitch between the two adjacent conductive lines is a selected from a range of values comprising 18-80 micrometers (µm), for the same reasons as mentioned for claim 7 in the previous office action mailed on 08/20/2021.
The prior art of record does not anticipate or make obvious the method of claim 28, including each of the limitations and specifically wherein a length of the stiffener is less than, approximately equal to, or equal to 8000 µm, for the same reasons as mentioned for claim 11 in the previous office action mailed on 08/20/2021.
The prior art of record does not anticipate or make obvious the method of claim 29, including each of the limitations and specifically wherein a clearing area on the routing layer between an electrical ground and an edge of the stiffener is less than, approximately equal to, or equal to 310 µm, for the same reasons as mentioned for claim 13 in the previous office action mailed on 08/20/2021.					Any comments considered necessary by applicant must be submitted no later 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        

/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        12/3/21